Citation Nr: 0118684	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  97-03 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for chronic 
undifferentiated-type schizophrenia, currently evaluated as 
30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to June 
1972.

This current matter comes to the Board on appeal from an 
October 1996 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO), which confirmed 30 percent rating for 
chronic undifferentiated-type schizophrenia  and denied a 
total rating based on individual unemployability due to 
service-connected disability.

The veteran canceled his scheduled June 1997 personal hearing 
before the HO at the local VARO.

A February 28, 2001 VA letter informed the veteran that his 
appeal was being certified and transferred to the Board.  A 
motion for advancement on the docket was thereafter granted.  
See 38 C.F.R. § 20.900(c) (2000).


REMAND

Prior to a determination of a claim on the merits, VA has a 
duty to insure that the veteran is provided full due process.  
38 C.F.R. § 3.103 (2000).  One due process protection is that 
of notice.  This includes issuance of a Statement of the Case 
(SOC) which provides a summary of the evidence relating to 
the issue on appeal, 38 C.F.R. § 19.29 (2000), and the 
issuance of a Supplemental Statement of the Case (SSOC) when 
additional pertinent evidence is received after a SOC or the 
most recent SSOC has been issued.  38 C.F.R. § 19.31 (2000).

In reviewing the claims file, it is noted that following the 
issuance of a November 2000 SSOC, the RO received a copy of a 
January 2001 medical statement developed by Dr. A. Llona 
Sanchez, the veteran's treating psychiatrist on a VA fee 
basis.

With regard to evidence received by the agency of original 
jurisdiction prior to transfer of the claims file to the 
Board, VA regulations require review and disposition of that 
evidence by that agency and issuance of a SSOC to the 
veteran, unless the additional evidence is duplicative of 
previously submitted evidence.  38 C.F.R. § 19.37(a) (2000).

Here, the Board observes that the medical statement in 
question clearly reflects additional pertinent information 
with respect to the nature and severity of the veteran's 
schizophrenic disorder, his only service-connected 
disability.  The medical statement was received by the RO on 
February 27, 2001, the day prior to certification and 
transfer of the veteran's appeal.

In light of the above, the additional evidence must be 
considered by the RO prior to appellate review and a SSOC 
must be issued.  See 38 C.F.R. § 19.9 (2000) ("If further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision," the Board is required to remand the case back to 
the agency of original jurisdiction.") (emphasis added).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to an increased rating for 
chronic undifferentiated-type 
schizophrenia and a total rating based on 
individual unemployability due to 
service-connected disability, based on 
all the evidence in the claims folder, 
including the January 2001 medical 
statement.

3.  If either of the benefits sought on 
appeal remains denied, the appellant and 
the appellant's accredited 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until so 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




